Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “said radical optionally comprising one or more unsaturations”, and the claim also recites “and even more preferably a group of formula…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/090081 to Paczkowski et al. in view of U.S. Patent Pub. No. 2013/0005936 to Cramail et al.
As to claims 1-3 and 5, Paczkowski discloses viscosity modification of organic phase containing compositions wherein a polyurethane is added to oil or oil mixtures to gel or thicken the oils (Abstract), wherein the polyurethane comprises the reaction product of polybutadiene polyol, polyisocyanates, chain extenders (0037-0040), and 1-hexadecanol as a chain terminator (See Examples).  Packowski prefers hydrogenated polybutadiene polyol, but also teaches polycastor oil polyols, or fatty acid/alcohol adducts (0024).
Cramail discloses a butanediol (alkyl radical of 4 carbons) castor oil estolide polyol of the following formula:

    PNG
    media_image1.png
    201
    456
    media_image1.png
    Greyscale

That is the transesterification of 1,4-butanediol and methyl ricinoleate (formula in claim 2) (Example 5). Accordingly, the position is taken that it would have been obvious to a person of 
	As to claims 4 and 9, Paczkowski in view of Cramail teach transesterification with 1,3-propane diol (Example 2).
	As to claim 6, Paczkowski in view of Cramail teach the same reaction product as currently claimed, accordingly, the natural origin content would be over 80%.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	As to claims 7-8 and 10, Paczkowski in view of Cramail teach a process for preparing the polyurethane by reacting diisocyanate with the polyol at a molar ratio of 0.036 mols of polyol and 0.0422 moles of polyisocyanate to obtain a prepolymer that is chain extended and chain terminated (Examples in Paczkowski).
	As to claims 14-20, Paczkowski discloses the polyurethane is used in amounts that range from 0.75 to 5% by weight (Table 5) to gel or thicken oils or oil mixtures suitable for cosmetics (Abstract, 0154, Examples).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art fails to teach the process for functionalizing the claimed estolide diol within the claimed ratios and temperature ranges.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763